IN THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

 

WESTERN DIVISION
RAMAR D. BROWN,
Movant,
Vv. Civil No. 20-00326-CV-W-BCW-P
Crim. No. 06-00175-02-CR-W-BCW
UNITED STATES OF AMERICA,
Respondent.

REPLY TO GOVERNMENT’S SUGGESTIONS IN
OPPOSITION TO MOVANT’S MOTION UNDER 28 U.S.C. § 2255

COMES Movant, RAMAR D. BROWN, (“Brown”), appearing pro se, and files his Reply
to Government’s Suggestions in Opposition to Movant’s Motion under 28 U.S. C. § 2255 (“GR”)
[CvDoc. 14] as follows:

PRELIMINARY STATEMENT

Asa preliminary matter, Brown respectfully requests that the Court be mindful that “a pro
se complaint should be given liberal construction, we mean that if the essence of an allegation is
discernible ... then the district court should construe the complaint in a way that permits the
layperson’s claim to be considered within the proper legal framework.” See Solomon v. Petray, 795
F.3d 777, 787 (8" Cir. 2015); Estelle v. Gamble, 429 U.S. 97 (1976) (same), and Haines v. Kerner,
404 U.S. 519 (1972) (same). Brown also adopts by reference and in whole his previously filed
§ 2255 and Memorandum of Law in Support [CvDoc. 1].

REPLY TO GOVERNMENT’S OPPOSITION
The GR is divided into four (4) main sections: (1) Summary; (I) Procedural History; (ID)

Argument and Authorities; and (IV) Conclusion. Brown will reply sequentially to each main section:

Case 4:20-cv-00326-BCW Document 16 Filed 11/19/20 Page 1of5
L Summary

This section of the GR summarizes the case and the ground presented for review by Brown
in his § 2255 Motion. See CvDoc. 14 at pp.1-2. The GR also contends that Brown’s motion should
be dismissed. For the reasons stated below, Brown objects and states that his motion should be
granted.

H. Procedural History

This section of the GR merely gives a fair and accurate description of the procedural history
in this case. See CvDoc. 14 at pp. 2-3.

Til. Argument and Authorities

This main section of the GR is also divided into three subsections: (A) The Government Does
Not Dispute the Retroactivity of Davis; (B) Carjacking Remains a “Crime of Violence” Under the
Force Clause; and (C) An Evidentiary Hearing Is Not Required To Resolve the Claim, and this Court
Should Deny A Certificate of Appealability.

A. The Government Does Not Dispute the Retroactivity of Davis

Brown does not take exception or object to this subsection because he concurs that Davis is
retroactive.

B. Carjacking Remains a “Crime of Violence” Under the Force Clause

The GR claims that above statement in support of its opposition. However, the Count in
question is Count 25 ((Brandishing a Firearm During and in Relation to a Crime of Violence) of the
Indictment to which Brown pled guilty. Count 25 called for a sentence of 84 months, which was run
consecutive to Brown’s 216 month sentence. However, the brandishing offense in Count 25 is also

detailed in Paragraph 13 of Count 1 of the Indictment. Therefore, it is essential to note that it is not

Case 4:20-cv-00326-BCW Document 16 Filed 11/19/20 Page 2 of 5
clear which conviction served as the basis for that offense: carjacking or conspiracy to commit
carjacking. Conspiracy to commit carjacking does not qualify as a crime of violence, whereas
carjacking does qualify. Therefore, it is ambiguous as to which offense applies to Count 25.
Accordingly, Brown respectfully requests that the Court use the “rule of lenity” in this case and

decide this case in Brown’s favor. See King v. United States, 595 F.3d 844 (8th Cir. 2010).

C. An Evidentiary Hearing Is Not Required To Resolve the Claim, and this Court
Should Deny A Certificate of Appealability.

Because there are facts in dispute between the parties, an evidentiary hearing is necessary to
resolve these facts and expand the record. This would aid the Court in the decisional process.

IV. Conclusion

The GR concludes by requesting that Brown’s § 2255 Motion be denied. See CvDoc. 14 at
p. 8. Brown objects and states that for the above and foregoing reasons, the Court should grant this
motion and dismiss Count 25 (the alleged violation of 18 U.S.C. 924(c)) of the Indictment).

Respectfully submitted,

Dated: November 17, 2020. SS Bye

RAMAR D. BROWN

REG, NO. 19116-045
-FC] SCHUYLKILL

FEDERAL CORR. INSTITUTION
P.O. BOX 759

MINERSVILLE, PA 17954
Appearing Pro Se

Case 4:20-cv-00326-BCW Document 16 Filed 11/19/20 Page 3 of 5
CERTIFICATE OF SERVICE
Ihereby certify that on November 17, 2020, I sent via U. S. Mail, postage prepaid, a true and
correct copy of the above and foregoing Reply to Government’s Suggestions in Opposition to

Movant's Motion under 28 U. S.C. § 2255 to Matthew P. Wolesky, Assistant United States Attorney
at 400 East 9th Street, Room 5510, Kansas City, Missouri 64106.

RAMAR D. BROWN

Case 4:20-cv-00326-BCW Document 16 Filed 11/19/20 Page 4of5
 

 

 

dNdta/NOo'sdsn C/LEXS/L ZL a0 "
| 0202 ABW Abid ¢vlLOOOOLOOOOSd .

TVA i

a mR il
yovursaso__ [NSNI® qayove

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A

 

  

 

MAEINNN @ON
194adx4

; Tory AVG AdANAd 08 8

vo one cea LHOISM ANY i LV 2
OOP

UOISTAIC] Wisjsoy - Ay’) sesuey =i d OT SAN | =| iVud ie

UNOSST] JO LYST] Wa}soyy =

UNO”) PUISIC “§ “NWO ir
- ‘OL "@BEJOA09 JO SUO/EHILUI] PUR AUPIGeLIEAe JO; Woo'sdsn-ed//:dyzy ye (eNueyy [Te jeuoneuisyy) a
vS6LI Vd HTTASHYANIW ‘woo'sdsrrad/:dyy ye fenueyy sey Sijset
6SL XOD ‘Od 6} 68S SUOISN|OXe SWUIE[S GulpseBa sireyop 104 “SW9}] UIBIAD JEADD JOU SBOP eamesr
NOLLO.LILSNI ‘WaoOo TVAACHA “Pouinbe. S$] WWOJ UOTJEJe|99p SUO}SNO kB ‘AjpeUOIFeUIE}UI pesn Sou

TIMITAQHOS 104
SPO-9TI6I ‘ON ‘Soy
NMOUA ‘GC UVNVU

,s'SOURINSU! [PUOHEWE WU! PAN

"suo}yeuNsep jeuolyeuszu! Auew pue SRSEWOp JO} PepNjoU! gOulyIe1L SHS)
x (Ajdde suonoiysea) eoueinsul Jo OS¢ 0} dn epniou! s}uewdiys oRSEWOpsSO
‘@SN ONSOWOp JO} payloads eyep AUSAl|ep periax

 

 

| | a TIV WA °FIIAUIS TWLSOd PF
zs HH eer «= OALIMOLU SALVLS GILINN
- od HPGES NN ga °
xi’ ne

giva #ovis0d

 

 

ey ee a er ge

 
